Citation Nr: 1042461	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-05 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for carcinoma of the skin, to 
include residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from 
June 1968 to April 1970, to include active duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The 
Board remanded the claim for evidentiary development in March 
2010, and all actions required by that remand have been 
accomplished.  Unfortunately, further development is needed and 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was diagnosed with cancerous lesions on the right 
temple in June 2007.  The Veteran had an extensive history of sun 
exposure, and was noted to be employed as a farmer, a duty that 
requires him to be outside for long portions of the day.  

Further VA treatment records indicate a diagnosis of stem cell 
carcinoma, which was removed from the right temple.  The Veteran 
contends that this disorder is related to his service in Vietnam.  
Specifically, the Veteran alleges that exposure to herbicides 
and/or extended sun exposure while working on aircraft flight 
lines caused him to eventually develop stem cell carcinoma of the 
skin.  

Upon review of the service personnel records, it is evident that 
the Veteran had service in Vietnam and performed duty as an 
aircraft mechanic during his time in the Army.  It is thus 
reasonable to conclude that the Veteran would spend extended time 
outside in the hot, tropical sun of Vietnam in the performance of 
his duties around aircraft.  The Veteran states that any headgear 
he wore was not adequate to protect him from sun exposure, and 
that while he currently works in the sun as a farmer, he always 
wears a large-brim hat so that he can minimize his risk of 
sunburn.  

The Veteran has provided evidence which could potentially link 
his stem cell carcinoma to sun exposure.  While the majority of 
the sun exposure would appear to have occurred after separation 
from active service, the service personnel records do show 
service in a military occupational specialty (MOS) which would, 
by necessity, require extensive outdoor work and sun exposure.  
Especially in light of the Veteran's 11 months of service in 
Vietnam, a tropical area where the heat of the sun is 
particularly intense, the Board will conclude that there is in-
service as well as post-service extended sun exposure.  
Accordingly, the Veteran should be examined by a dermatologist to 
determine if it is at least as likely as not that any current 
skin cancer, to include residuals, had causal origins in service, 
to include extended sun exposure therein.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

 It is noted that the Veteran also contends that his stem cell 
carcinoma may have causal origins with exposure to herbicides in 
Vietnam.  The regulations applicable to the award of service 
connection based on exposure to herbicides in the Republic of 
Vietnam do not include stem cell carcinoma as a disorder subject 
to presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309.  Nonetheless, as the Veteran must be examined by a 
dermatologist to determine if in-service sun exposure played any 
role in the development of skin cancer, it will also be asked if 
the Veteran's exposure to herbicides, which is conceded based on 
his service in Vietnam, at least as likely as not directly 
contributed to his skin carcinoma, to include residuals.  

Accordingly, the case is REMANDED for the following action:

 1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  

2.  Schedule the Veteran for a VA dermatology 
examination for the purposes of determining 
whether skin cancer, to include stem cell 
carcinoma, and to include residuals, had 
causal origin in active service.  The 
examiner is asked if it is at least as likely 
as not that in-service sun exposure caused 
the development of skin cancer, to include 
his 11 months of service as an aviation 
mechanic working in the hot sun of Vietnam; 
or, alternatively, if it is at least as 
likely as not that presumed exposure to 
herbicides caused skin cancer on a direct 
basis.  A detailed rationale should accompany 
any conclusions reached (with appropriate 
citations to any referenced medical 
journals).  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
for service connection on the merits.  Should 
the claim be denied, issue an appropriate 
statement of the case to the Veteran and his 
representative and return the claim to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


